United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 18, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40531
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ALFREDO ORTIZ-RIOS, also known as Jose Jesus Mata,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 1:00-CR-470-ALL
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender representing Alfredo Ortiz-Rios

has moved for leave to withdraw and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).

Ortiz-Rios has not filed a response.   Our independent review of

the record and counsel’s brief reveals no nonfrivolous issue for

appeal.   Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.